DETAILED ACTION

Status of Submission
This Office action is responsive to the reply filed on February 26, 2021, of which:
The proposed replacement drawing sheets have not been entered. See explanation below.
The amendments to the specification have been entered.
The amendments to the claims have been entered.

Proposed Replacement Drawing Sheets
The proposed replacement drawing sheets filed on February 26, 2021 have not been approved by the examiner and will not be entered because:
Reference number 105 has been improperly removed from Fig. 1. Note that reference number 105 appears at col. 4, l. 41 of the patent’s disclosure.
Fig. 4 is not corrected. As explained in the previous Office action, reference number “212” should be changed to “312” in Fig. 4. See col. 6, l. 40.
The objections to Figs. 3 and 4 are not fully addressed. These figures are described as showing speed pads PadNeg, PadPos and PadDiv. However, in region 306, a speed pad is not illustrated because the arrow labeled “PadNeg = PadNom” extends from an AT or BELOW speed constraint to the speed profile line rather than from the AT or BELOW speed constraint to a speed pad level illustrated by a dashed line. See the speed pad levels illustrated by dashed lines in region 302.
They do not comply with 37 CFR 1.84(l). All drawings must process satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. 

Objections to Amendments – New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention”.

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue”.

The amendments to the specification filed on February 26, 2021 are objected to under 35 USC 132(a) and 35 USC 251(a) for improperly introducing new matter. Specifically, the rewritten paragraph located at col. 2, ll. 42-61 introduces new matter by newly defining the term “speed 1” as synonymous with the “third estimated speed”. The original disclosure does not define the term “speed 1”. Further, the sentence containing the term “speed 1” recites three different speeds—a “first estimated speed”, a “second estimated speed” and a “third estimated speed”. It is unclear from the original disclosure whether the term “speed 1” refers to one of the first, second or third estimated speeds, or whether it refers to another speed.

Applicant is required to cancel the new matter in the reply to this Office Action.

Objections to Amendments – Formalities
The claim amendments filed on February 26, 2021 are objected to as failing to comply with 37 CFR 1.173(b)(2), (d) and (g). Amended claims must show all changes made relative to the patent, with omitted text enclosed in single brackets, and added text underlined. The use of double brackets or strikethrough is not permitted in reissue applications. New claims must be underlined in their entirety. The patent claims are not amended properly because:
Amended claim 1 fails to comply with 37 CFR 1.173(b)(2) and (d) because matter to be added to the patent is not underlined. Note the mathematical relationships recited in lines 18-21 of amended claim 1 include added spaces between terms and operators, which added spaces do not appear in the patent claim. It appears that the addition of such spaces was inadvertent. 
Amended claim 18 fails to comply with 37 CFR 1.173(b)(2) and (d) because matter to be added to the patent is not underlined. Note the mathematical relationships recited in lines 8-11 of amended claim 18 include added spaces between terms and operators, which added spaces do not appear in the patent claim. It appears that the addition of such spaces was inadvertent.

Applicant is required to place the amendments into compliance with 37 CFR 1.173(a)-(g) in response to this Office action. 

The amendments to the specification filed on February 26, 2021 are objected to because:
The rewritten paragraph located at col. 4, ll. 37-47 refers to a “system in accordance with the exemplary embodiment of [diagram] algorithm 100” (1st to 2nd lines). However, it is unclear how a “system” can be embodied as an “algorithm” or vice versa. Note that the brief description of Fig. 1 characterizes the figure as showing “a functional block diagram of an algorithm” (col. 3, l. 1).
In the rewritten paragraph located at col. 4, ll. 37-47, “diagram 100” has been changed to “[diagram] algorithm 100” in the 2nd line, but the 7th line still contains the term “diagram 100”.
In the rewritten paragraph located at col. 5, l. 60 to col. 6, l. 15, the use of two division symbols “/” in mathematical relationships (see the 12th and 13th lines), with one such symbol followed by another absent the use of parentheses, creates confusion as to the nature of the mathematical relationship.
In the rewritten paragraph located at col. 6, ll. 23-44, the description found in the 1st through 7th lines is confusing because it appears to be critical of the inventive speed padding and call its effectiveness into question.
In the rewritten paragraph located at col. 8, ll. 1-17, “using 910 the speed pad under” (7th line) should read “using 910 the speed pad PadNeg under”.
Appropriate correction is required.

The claim amendments filed on February 26, 2021 are objected to because:
In claim 16, “Cost” (l. 3) should read “cost”.
Appropriate correction is required.

Application Data Sheet
The Application Data Sheet (ADS) filed on April 17, 2019 is defective because the instant application was identified upon filing as an application for the reissue of Patent No. 1, but the ADS does not include the required specific reference to the prior-filed application in compliance with 37 CFR 1.76 and 1.78. The ADS should be corrected to identify the Domestic Benefit Information shown below:


    PNG
    media_image1.png
    388
    1236
    media_image1.png
    Greyscale


Original Disclosure
The instant application is an application for reissue of U.S. Patent No. 9,625,261 B2, which issued from Application No. 14/477,476. Accordingly, the “original disclosure” is the disclosure of parent Application No. 14/477,476 as originally filed on September 4, 2014. 
Any new matter added to Application No. 14/477,476 during the earlier-concluded examination does not constitute part of the “original disclosure”. Likewise, any new matter added during the examination of the instant reissue application does not constitute part of the “original disclosure”.

The original disclosure:
Provides a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-642.
Describes an exemplary climb scenario as illustrative of continuous RTA ECON speed3 management between speed constraints, which determines/establishes the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45.
Illustrates and provides a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed restriction, (b) a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction, and (c) a speed pad difference (PadDiv) when the difference between PadPos and PadNeg is less than two times a nominal speed pad (PadNom), wherein such speed padding preserves the ability to achieve the desired RTA by maintaining speed margins in speed restriction regions. See Figs. 3-6; col. 5, l. 46 to col. 6, l. 44.
Explains that the use of a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction is already known in the art because it is disclosed by US Patent No. 8,406,939 B2. See col. 1, ll. 41-47; col. 7, ll. 14-18.
Provides a broad overview of the use of proactive deceleration, whereby deceleration is started earlier to ensure that a speed restriction will be crossed at the correct speed, i.e., the aircraft’s flight trajectory is modified such that it follows a proactive deceleration profile rather than an original deceleration profile so that the aircraft will be traveling at the correct speed when it reaches the onset of the speed restriction. See Fig. 7; col. 6, ll. 45-52.
Discusses the use of a variable guidance margin and explains that such a variable guidance margin is already known in the art because it is disclosed by US Patent No. 8,788,189 B2. See col. 6, l. 53 to col. 7, l. 2; col. 7, ll. 18-22.
Describes a method for an aircraft to accomplish a RTA at a waypoint and at a desired speed comprising the steps of (a) padding one of an AT or ABOVE component and an AT OR BELOW component of a speed constraint to preserve 
Describes a system determining an aircraft four dimensional trajectory along a path to a waypoint having a RTA, which system is described as comprising a processor that is configured to perform the following functions: (a) calculate a first estimated speed to reach the waypoint at the RTA via a RTA solver; (b) compute in real time a time difference between an ETA at the first estimated speed and the RTA via a trajectory predictor; and (c) determine a speed correction for one of an AT speed constraint or an AT or ABOVE speed constraint via a speed profile generator, wherein determining a speed correction involves one or more of (i) continuous RTA ECON speed management between speed constraints, (ii) padding of the AT or ABOVE speed constraints, (iii) decelerating proactively, and (iv) using a variable guidance margin which is a speed change not included in a flight path prediction. See col. 2, ll. 42-58.
Also describes the system as comprising a display configured to display a graph including the first estimated speed, a second estimated speed, and a third estimated speed if “the speed 1” is above the highest AT or ABOVE speed constraint. See col. 2, ll. 58-61.
Further describes the system as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”. See col. 3, ll. 17-19. 
Still further describes the system as including both a flight management system (FMS) and a RTA system, with the FMS being an onboard computer-implemented subsystem or module controlling aircraft navigation along a flight plan and displaying information on a video display, and with the RTA system being a computer-implemented subsystem or module performing controlled time of arrival functions. See Fig. 10; col. 8, l. 37 to col. 9, l. 25.
Explains that the claimed invention is a computer-implemented invention in which “one or more processor devices can carry out the described operations, tasks, and functions by manipulating electrical signals representing data bits at memory locations in the system memory, as well as other processing of signals. The memory locations where data bits are maintained are physical locations that have particular electrical, magnetic, optical, or organic properties corresponding to the data bits.” See col. 3, ll. 32-46.
States that the computer-implemented components “may be realized by any number of hardware, software, and/or firmware components configured to perform the specified functions. For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.” See col. 3, ll. 46-55. See also col. 7, ll. 36-45; col. 8, ll. 45-47.

Claim Interpretation – BRI Standard
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

Claim Interpretation – Lexicographer Exception to BRI Standard
A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special 

After careful review of the original disclosure, the examiner finds that the applicant has provided the following definitions in the original disclosure:
ECON speed is the speed at which the minimum cost is obtained considering both fuel and time, whose ratio is defined by a cost index entered by the pilot. See col. 4, ll. 11-13. For example, a larger cost index prioritizes a shorter flight time and thus a higher airspeed, whereas a lower cost index prioritizes conservation of fuel. See col. 4, ll. 13-16.
Speed pads preserve the ability to achieve the desired RTA by maintaining speed margins in speed restriction regions; specifically, speed pads increase the lower limit of an AT OR ABOVE speed restriction and decrease the upper limit of an AT OR BELOW speed restriction. See col. 5, ll. 46-53.
Speed saturation is aircraft speed that has reached either the authorized minimum speed (due to an AT OR ABOVE speed restriction) or the authorized maximum speed (due to an AT OR BELOW speed restriction). See col. 5, ll. 54-56; col. 6, ll. 55-59.

The examiner finds that the applicant’s definitions of ECON speed, speed pads and speed saturation provided in the original disclosure are consistent with the plain and ordinary meanings of these terms as understood by a person of ordinary skill in the art (POSITA). Therefore, the examiner concludes that applicant is not their own lexicographer with respect to these terms since the applicant has not set forth a special definition of these terms that differs from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Source(s) Supporting Findings under BRI Standard
For claim terms that are not lexicographically defined by the applicant (see discussion above) and that do not invoke 35 USC 112, 6th paragraph (see discussion of the means-plus-function exception below), the examiner will follow the BRI standard. 

The examiner’s findings concerning the proper BRI standard for certain claim terms are supported by the following source:
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms.
The examiner provides the following summary of the manner in which this source defines certain claim terms and certain terms used in the applicant’s specification in support of the claim terms, which demonstrates POSITA’s understanding of the plain and ordinary meanings these terms possessed at the time the invention was made. The following discussion is only a guide to claim terminology since claim terms must be interpreted in the context of their surrounding claim language, and the following discussion is not intended to be exhaustive in any way:
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines system as (citing only the relevant definitions): 
(1) (microcomputer system bus) (general system) A set of interconnected elements that achieve a given objective through the performance of a special function.
(7) (computers) A collection of components organized to accomplish a specific function or set of functions.
(11) A group of devices and a controller interconnected with a system interface.
(12) Hardware and software collectively organized to achieve an operational objective.
(15) (B) A collection of interacting, interrelated, or interdependent elements forming a collective, functioning entity.
	(D) A collection of hardware or software components necessary for performing a high-level function.
(19) (A) A collection of interacting components organized to accomplish a specific function or set of functions within a specific environment.
(20) A set of interlinked units organized to accomplish one or several specific functions.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines computer system as: 
(1) (software) A system containing one or more computers and associated software.
(2) A system containing one or more computers, peripheral devices and associated software.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines processor as (citing only the relevant definitions): 
(1) (A) (computers) (hardware). A data processor. 
(B) (computers). A system or mechanism that accepts a program as input, prepares it for execution, and executes the process so defined with data to produce results. Note: A processor may consist of an interpreter, a compiler and run-time system, or other mechanism, together with an associated host computing machine and operating system, or other mechanism for achieving the same effect. A compiler in itself, for example, does not constitute a processor.
(4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. 
(B) A device that contains a central processing unit.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines microprocessor as: 
An integrated circuit that contains the logic elements for manipulating data and for making decisions. 
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines hardware as: 
(1) (software) Physical equipment used to process, store, or transmit computer programs or data.
(2) Physical equipment used in data processing, as opposed to programs, procedures, rules, and associated documentation.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines software as: 

(3)	The programs, procedures, rules, and any associated documentation pertaining to the operation of an information processing system.
(5)	Computer programs and computer databases.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines firmware as: 
(1) (software) The combination of a hardware device and computer instructions and data that reside as read-only software on that device. 
(2)	(supervisory control, data acquisition, and automatic control) Hardware used for the nonvolatile storage of instructions or data that can be read only by the computer. Stored information is not alterable by any computer program. 
(5)	The combination of software and data that reside on read-only memory.
(6) A program, typically stored in read-only memory, that controls a computer from the time that it is turned on until the time that the primary operating system assumes control of the computer.
(8) The combination of a hardware device and computer instructions and/or computer data that reside as read-only soft-ware on the hardware device.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines memory as: 
(1) All of the addressable storage in a processing unit and other internal storage that is used to execute instructions. 
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines algorithm as: 
 (2)	(A) (software) (mathematics of computing) A finite set of well-defined rules for the solution of a problem in a finite number of steps; for example, a complete specification of a sequence of arithmetic operations for evaluating sinx to a given precision.
(B) (software). Any sequence of operations for performing a specific task.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
A second exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f). See MPEP 2181. To invoke 35 U.S.C. 1112(f), a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the examiner will apply the required 3-prong analysis to certain claim limitations to determine if the means-plus-function exception to the BRI standard is invoked. If a claim limitation invokes this exception, the examiner will also attempt to identify the disclosed structure that is most closely associated with the means-plus-function limitation.

Prong A:  A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this case, claim 1 recites:
“A method…comprising: determining, by a processor configured by software to determine aircraft speed and to execute an algorithm to determine an aircraft speed adjustment to meet a required time of arrival (RTA), an aircraft speed and speed profile required along a given flight plan containing one or more speed constraints…” (ll. 1-6; emphasis added).
Claims 11 and 19 recite:
“A method…comprising: padding, by a processor configured by software to repeatedly execute an algorithm to determine an aircraft speed adjustment to meet a required time of arrival (RTA), one of an AT OR ABOVE component and an AT OR BELOW component of a speed constraint to preserve at least one control margin” (ll. 1-6; emphasis added).  
Claim 13 recites:
“A system…the system comprising: a processor configured by software in a memory device for repeatedly executing an algorithm to to determine an aircraft speed adjustment to meet a required time of arrival (RTA), the processor configured by the software during the flight to: calculate a first estimated speed adjustment to reach the waypoint at the required time of arrival…and a display configured to…” (ll. 16 and 20; emphasis added).  
	Claims 1, 11, 13 and 19 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112(f) does not apply. However, this presumption is overcome if it is 
	Claim 1 goes on to require that the claimed processor configured by software to execute an algorithm performs the following list of functions/operations:
Determining aircraft speed (see ll. 3-5).
Determining an aircraft speed adjustment to meet a RTA (see ll. 3-5).
Determining an aircraft speed  profile required along a given flight plan containing one or more speed constraints including AT, AT OR BELOW or AT OR ABOVE components of speed constraints and a RTA (see ll. 3-9).
Determining the speed profile by applying both a positive speed pad (PadPos) and a negative speed pad (PadNeg) at a flight segment where both an AT OR BELOW and an AT OR ABOVE component of speed constraints apply (see ll. 10-12).
Applying a speed pad difference (PadDiv) that is determined as a function of the positive speed pad (PadPos) and the negative speed pad (PadNeg) (see ll. 13-21).
Maintaining continuous RTA ECON speed management between speed constraints (see ll. 23-24).
Padding an AT speed constraint and an AT or ABOVE speed constraint (see l. 25).
Decelerating proactively (see l. 26).
Using a variable guidance margin that allows for a speed change not included in a flight plan prediction (see ll. 27-28).
Operating the aircraft in accordance with the determined aircraft speed and speed profile while executing the flight plan (see ll. 29-30).
Claims 11 and 19 go on to require that the claimed processor configured by software to repeatedly execute an algorithm performs the following list of functions/operations:
Determining an aircraft speed adjustment to meet a RTA (see ll. 3-4 of claims 11 and 19).
Padding one of an AT OR ABOVE component and an AT OR BELOW component of a speed constraint to preserve at least one control margin (see ll. 3-6 of claims 11 and 19).
Correcting an initial time error using a continuous RTA ECON speed management between constraints (see ll. 7-8 of claims 11 and 19).
Reducing a positive speed pad (PadPos) on the AT OR ABOVE component if a RTA speed falls below a lowest limit of the AT OR ABOVE component of the speed constraint plus a PadPos speed (see ll. 9-11 of claims 11 and 19).
Increasing the PadPos speed to a value PadNom prior to increasing the RTA speed above a padded speed (see ll. 12-13 of claim 11).
Using a negative speed pad (PadNeg) under an AT OR BELOW speed constraint (see ll. 14-15 of claim 11).
Using a guidance margin mechanism (see l. 16 of claim 11).
Activating, where a RTA speed is not modifiable, a proactive deceleration of the aircraft as the aircraft approaches a deceleration segment to an AT or AT OR BELOW speed constraint or an approach speed (see ll. 18-20 of claim 11).
Operating the aircraft to accomplish the required time of arrival at the waypoint and at the desired speed (see ll. 21-22 of claim 11), or operating the aircraft in accordance with the padding, the correcting, and the reducing to accomplish the required time of arrival at the waypoint and at the desired speed (see ll. 12-13 of claim 19).
Claim 13 goes on to require that the claimed processor configured by software in a memory device for repeatedly execute an algorithm performs the following list of functions/operations:
Determining an aircraft speed adjustment to meet a RTA (see ll. 4-5).
Calculating a first estimated speed adjustment to reach the waypoint at the required time of arrival via a required time of arrival solver (see ll. 7-8).
Computing in real time a time difference between an estimated time of arrival at the first estimated speed and the required time of arrival via a trajectory predictor (see ll. 9-10).
Determining a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint via a speed profile generator (see ll. 11-12).
Maintaining continuous RTA ECON speed management between speed constraints (see ll. 14-15).
Padding an AT or ABOVE speed constraint (see l. 16).
Decelerating proactively (see l. 17).
Using a variable guidance margin which allows for a speed change not included in a flight path prediction (see ll. 18-19).
Displaying (on the associated display) a graph including the first estimated speed, a second estimated speed, and a third estimated speed (see ll. 20-22).
Based upon a review of claims 1, 11 and 19 as a whole, the only structural element positively recited in the body of each of these claims is the “processor” (l. 3). Further, based upon a review of claim 13 as a whole, the only structural elements positively recited in the body of this “system” claim are the “processor” (l. 4), the “memory device” (l. 4), and the “display” (l. 20). While lines 7-12 refer to a “required time of arrival solver” (l. 8), a “trajectory predictor” (l. 10) and a “speed profile generator” (l. 12), these additional nouns do not correspond to structural elements positively recited in the body of the claim. Rather, according to the specification, they are part of the algorithm (i.e., software) executed by the claimed processor. See Fig. 1; col. 3, ll. 1-2; col. 4, ll. 37-64. 
In order to determine if the claimed processor configured by software to execute an algorithm limits the scope of claims 1, 11, 13 and 19 to sufficient structure for performing the recited functions/operations (see the functions/operations listed above), the Examiner has reviewed:
The applicant’s original disclosure, which is summarized above.
Subject matter specific dictionaries and reference works, including the Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms.
The prior art of record.
Based upon his review of the above-listed items, the examiner finds that:
An ordinary, off-the-shelf computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 11, l. 3; 13, l. 4; claim 19, l. 3), “a memory device” (claim 13, l. 4) and “a display” (claim 13, l. 23), i.e., a general purpose computer system having a general purpose processor, a memory and a display, is structure.
The hardware components of a general purpose computer system having a general purpose processor, a memory and a display are old and well known to POSITA. 
There is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that form part of the computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 11, l. 3; 13, l. 4; claim 19, l. 3), “a memory device” (claim 13, l. 4) and “a display” (claim 13, l. 23) and that enable it/them to perform the particular functions/operations required by claims 1, 11, 13 and 19 (see the functions/operations listed above). Rather, the original disclosure describes the system as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”, i.e., a system having known hardware but configured in a new way to execute a new algorithm (software). See col. 3, ll. 17-19. 
The claimed computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 11, l. 3; 13, l. 4; claim 19, l. 3), “a memory device” (claim 13, l. 4) and “a display” (claim 13, l. 23) does not constitute a general purpose computer system having a general purpose processor and associated memory and display; rather, it constitutes a special purpose computer system utilizing a special purpose processor for executing a special algorithm defined by special computer programming. That is, based upon the special functions/operations required by claims 1, 11, 13 and 19, the claimed processor configured by software to execute an algorithm has a particular configuration, i.e., it is specially configured to execute a specific algorithm defined by special computer programming in order to perform the particular functions/operations claimed. General purpose computers/processors are only sufficient to perform general computing functions (e.g., receiving, processing and storing data). When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer system comprising a general purpose processor since the claimed 
The finding that the claimed processor configured by software to execute an algorithm constitutes a special purpose processor for executing a special algorithm defined by special computer programming is supported by the applicant’s own disclosure. As noted above, the original disclosure describes the system as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”, i.e., a system having known hardware but configured in a new way to execute a new algorithm (i.e., software). See col. 3, ll. 17-19.
Based on the above findings, the examiner further finds that the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming of a special algorithm for execution by the claimed processor, which enables the processor to perform the particular functions/operations required by claims 1, 11, 13 and 19.
For all these reasons, the claimed computer “system” (claim 13, l. 1) comprising “a processor” (claim 1, l. 3; claim 11, l. 3; 13, l. 4; claim 19, l. 3), “a memory device” (claim 13, l. 4) and “a display” (claim 13, l. 23) is not a general purpose computer system having a general purpose processor and associated display. As a result, claims 1, 11, 13 and 19 cannot be considered to recite sufficient structure for performing the functions/operations required by these claims (see the functions/operations listed above). Instead, the claimed processor configured by software to execute an algorithm is a generic placeholder for (a) a special purpose processor for executing a special algorithm defined by special computer programming, and (b) the special programming (i.e., software) defining the special algorithm executed by the claimed processor in order to perform the particular functions claimed.

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s).
In this case, claims 1, 11, 13 and 19 recite the functions/operations listed above and, therefore, define the claimed processor configured by software to execute an algorithm based upon the functions it performs. As explained in the Prong A analysis, the claimed computer 

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s).
As explained in the Prong A and Prong B analysis, claims 1, 11, 13 and 19 rely on the claimed processor configured by software to execute an algorithm as a generic placeholder for the specific structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that performs the functions required by these claims. Claims 1, 11, 13 and 19 do not set forth the specific structure that performs the claimed functions because the claims do not recite (a) any specific structural characteristics of the special purpose computer system or its special purpose processor, or (b) the specific programming (i.e., the algorithm4) required to transform a general purpose computer system having a general purpose processor into the claimed special purpose computer system utilizing a special purpose processor for performing the claimed functions. Therefore, the generic placeholder recited in claims 1, 11, 13 and 19 is not modified by sufficiently definite structure for achieving the specified functions.

Dependent Claims: The bodies of dependent claims 2-10, 12, 14-18 and 20-24 each recite additional functions/operations performed by the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder. For the same reasons given above with respect to independent claims 1, 11, 13 and 19, dependent claims 2-10, 12, 14-18 and 20-24 also rely on the claimed processor configured by software to execute an algorithm as a generic placeholder for the specific structure that performs the claimed functions, and the generic 

Conclusion: Because the limitations required by claims 1-24 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that the claimed processor configured by software to execute an algorithm coupled with the claimed functions recited in claims 1-24 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.

Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder, is:
The system described as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”. See col. 3, ll. 17-19. 
The system described as including both a flight management system (FMS) 1001 and a RTA system 1002, with the FMS 1001 being an onboard computer-implemented subsystem or module including one or more processors 1070 controlling aircraft navigation along a flight plan and displaying information on a video display 1090, and with the RTA system 1002 being a computer-implemented subsystem or module performing controlled time of arrival functions. See Fig. 10; col. 8, l. 37 to col. 9, l. 25.
As noted above, the applicant’s disclosure:
Explains that the claimed invention is a computer-implemented invention in which “one or more processor devices can carry out the described operations, tasks, and functions by manipulating electrical signals representing data bits at 
States that the computer-implemented components “may be realized by any number of hardware, software, and/or firmware components configured to perform the specified functions. For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.” See col. 3, ll. 46-55.
However, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of the special purpose processor, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose computer system having a general purpose processor into the claimed special purpose computer system utilizing a special purpose processor for performing the claimed functions.
As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. With respect to claims 1-24, the specification must sufficiently disclose an algorithm to transform a general purpose computer system having a general purpose processor into a special purpose computer system utilizing a special purpose processor so that POSITA can implement the disclosed algorithm to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart. The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112(f). Thus, the specification must explicitly disclose the algorithm for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).
In this case, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder, but fails to describe the particular algorithm required to transform a general 
Specifically, the applicant’s disclosure:
Provides only a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-64. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations (see the functions/operations listed above), including the functions of determining aircraft speed (see claim 1), determining an aircraft speed adjustment to meet a RTA (see claims 1, 11, 13 and 19), determining an aircraft speed profile required along a given flight plan containing one or more speed constraints and a RTA (see claim 1), operating the aircraft to accomplish the RTA at the waypoint and at the desired speed (see claim 1), operating the aircraft in accordance with the determined aircraft speed and speed profile while executing the flight plan (see claims 11 and 19), calculating a first estimated speed adjustment to reach the waypoint at the required time of arrival via a required time of arrival solver (see claim 13), computing in real time a time difference between an estimated time of arrival at the first estimated speed and the required time of arrival via a trajectory predictor (see claim 13), and determining a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint via a speed profile generator (see claim 13).
Describes only an exemplary climb scenario as illustrative of continuous RTA ECON speed management between speed constraints, which determines the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps 
Illustrates and provides only a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed restriction, (b) a negative speed pad (PadNeg) to decrease the upper limit of an AT OR BELOW speed restriction, and (c) a speed pad difference (PadDiv) when the difference between PadPos and PadNeg is less than two times a nominal speed pad (PadNom). See Figs. 3-6; col. 5, l. 46 to col. 6, l. 44. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations (see the functions/operations listed above), including the functions of applying both a positive speed pad (PadPos) and a negative speed pad (PadNeg) at a flight segment where both an AT OR BELOW and an AT OR ABOVE component of speed constraints apply (see claim 1), applying a speed pad difference (PadDiv) that is determined as a function of the positive speed pad (PadPos) and the negative speed pad (PadNeg) (see claim 1), padding an AT speed constraint and an AT or ABOVE speed constraint (see claim 1), padding one of an AT OR ABOVE component and an AT OR BELOW component of a speed constraint to preserve at least one control margin (see claims 11 and 19), reducing a positive speed pad (PadPos) on the AT OR ABOVE component if a RTA speed falls below a lowest limit of the AT OR ABOVE component of the speed constraint plus a PadPos speed (see claims 11 and 19), increasing the PadPos speed to a value PadNom prior to increasing the RTA speed above a padded speed (see claim 11), using a negative speed pad (PadNeg) under an AT OR BELOW speed constraint (see claim 11), and padding an AT OR ABOVE speed constraint (see claim 13).
Provides only a broad overview of the use of proactive deceleration. See Fig. 7; col. 6, ll. 45-52. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for implementing the desired use of proactive deceleration (see claims 1, 11, 13 and 19).

Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder, and that performs the claimed functions.
	Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112(a) and (b) are set forth below. See MPEP 2181, sections II-IV.

How To Prevent Invoking 35 U.S.C. 112(f): If the applicant does not intend to have the above-discussed limitations of claims 1-24 invoke 35 U.S.C. 112(f), the applicant may amend claims 1-24 so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if the applicant believes the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder for performing the specific functions required by claims 1-24, has a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to show that the above-discussed limitations of claims 1-24 do not meet Prong C of the 3-prong analysis, the applicant must also state on the record and provide evidence in support thereof that the claimed structure (i.e., the structure corresponding to the claimed processor configured by software to execute an algorithm for performing the specific functions required by claims 1-24) can perform the claimed functions in their entirety.
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.


Claim Rejections – 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

GROUND 1: Claims 1-12 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 and 19-24 recite methods of determining and using mathematical concepts (relationships, formulas, equations, etc.). Specifically, the method of claims 1-10 (a) determines an aircraft speed adjustment to meet a RTA, an aircraft speed and speed profile required along a given flight plan containing one or more speed constraints and a RTA (see claim 1, ll. 3-6), (b) applies positive and negative speed pad values and a speed pad difference to the speed constraint values based upon specific mathematical relationships (see claim 1, ll. 10-21 and 25; claims 6-8), (c) conducts RTA ECON speed management between speed constraints (see claim 1, ll. 23-24) which is necessarily dependent upon specific mathematical relationships, (d) performs proactive deceleration (see claim 1, l. 26; claims 9 and 10) which is necessarily dependent upon specific mathematical relationships, (e) utilizes variable guidance margin values (see claim 1, ll. 27-28; claims 2-4) which is necessarily dependent upon specific mathematical relationships, (f) operates an aircraft in accordance with the determined aircraft speed and speed profile while executing the flight plan (see claim 1, ll. 29-30) which is necessarily dependent upon specific mathematical relationships, (g) identifies insufficient control authority to satisfy a time constraint (see claim 2) which is necessarily dependent upon specific mathematical relationships, (h) maintains RTA ECON speed to minimize fuel expenditure while satisfying a time constraint (see claim 5) which is necessarily dependent upon specific mathematical relationships, and (i) determines the timing of speed changes to satisfy speed constraints (see claim 5) which is necessarily dependent upon specific mathematical relationships.
Further, the methods of claims 11, 12 and 19-24 (a) determine an aircraft speed adjustment to meet a RTA (see claim 11, ll. 3-4; claim 19, ll. 3-4), (b) pad components of speed constraints (i.e., by applying speed pad values to speed constraint values) including using a negative speed pad (see claim 11, ll. 3-6 and 13-14; claim 19, ll. 3-6; claim 21) which is necessarily dependent upon specific mathematical relationships, (c) correct an initial time error 
This judicial exception is not integrated into a practical application because claims 1-12 and 19-24 are directed to an abstract idea with an additional generic computer element. The generically recited computer element (i.e., the “processor” recited at l. 3 of claims 1, 11 and 19) does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. Further, while the claimed methods are defined as being “for an aircraft” (see l. 1 of claims 1, 11 and 19), the claimed methods are limited to the determination and use of mathematical concepts that can be performed in the human mind and carried out by a human being, i.e., a human being can perform the necessary calculations for use in the operation of an aircraft by the human being. 
Claims 1-12 and 19-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element recited in claims 1-12 and 19-24 is limited to a “processor”, which only executes software (special programming) stored in and retrieved from memory. These are well-understood, routine, conventional computer functions. 

GROUND 2: Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 13-18 recite a system for determining and using mathematical concepts (relationships, formulas, equations, etc.). Specifically, the system of claims 13-18 (a) determines 
The system of claims 13-18 further (a) conducts RTA ECON speed management between speed constraints (see claim 13, ll. 14-15) which is necessarily dependent upon specific mathematical relationships, (b) applies positive and negative speed pad values to the speed constraint values based upon specific mathematical relationships (see claim 13, l. 16; claims 17 and 18), (c) performs proactive deceleration (see claim 13, l. 17) which is necessarily dependent upon specific mathematical relationships, (d) utilizes variable guidance margin values (see claim 13, ll. 18-19; claims 14 and 15) which is necessarily dependent upon specific mathematical relationships, (e) displays a graph including first, second and third estimated speeds (see claim 13, ll. 20-22) which is necessarily dependent upon specific mathematical relationships, (f) identifies insufficient control authority to satisfy a time constraint (see claim 14) which is necessarily dependent upon specific mathematical relationships, (g) maintains RTA ECON speed based on a cost index while satisfying a time constraint (see claim 16) which is necessarily dependent upon specific mathematical relationships, and (h) determines the timing of speed changes to satisfy speed constraints (see claim 16) which is necessarily dependent upon specific mathematical relationships.
This judicial exception is not integrated into a practical application because claims 13-18 are directed to an abstract idea with additional generic computer elements. The generically recited computer elements (i.e., the “processor” and “memory device” recited in claim 13, at l. 4, and the “display” recited in claim 13, at l. 20) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further, while the claimed system is defined is defined as being “in an aircraft for” (claim 13, l. 1) use “during flight” (claim 13, ll. 2 and 6), the claimed system is limited to the determination and use of mathematical concepts that can be performed in the human mind and carried out by a human 
Claims 13-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in claims 13-18 are limited to a “processor” (claim 13, l. 4), a “memory device” (claim 13, l. 4) and a “display” (claim 13, l. 20). The claimed processor only executes software (special programming) stored in and retrieved from the memory device, and the claimed display only outputs data computed by the processor. These are well-understood, routine, conventional computer functions. Further, the recited “display” of computed data constitutes insignificant extra-solution activity since such a function is well-understood and conventional in the art of computer systems.
It is noted that claim 13 recites “a required time of arrival solver” (l. 8), “a trajectory predictor” (l. 10) and “a speed profile generator” (l. 12). However, there is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that form part of the (computer) “system” (claim 13, l. 1) comprising “a processor” (claim 13, l. 4), a “memory device” (claim 13, l. 4) and “a display” (claim 13, l. 20) and that enable it/them to perform the particular functions required by claims 13-18. Rather, the original disclosure describes the system as “a known required time of arrival system configured to execute the exemplary embodiment with the algorithm of FIG. 1”, i.e., a system having known hardware but configured in a new way to execute a new algorithm (software). See col. 3, ll. 17-19. Accordingly, the recited “required time of arrival solver”, “trajectory predictor” and “speed profile generator” are considered to be implemented in the software executed by the claimed processor. As software-based limitations, the claimed “required time of arrival solver”, “trajectory predictor” and “speed profile generator” do not constitute additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

GROUND 3: Claims 1-12 and 19-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Computer-implemented functional claim language must be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a). When the specification fails to demonstrate that the applicant possessed the full scope of the invention recited in the claims and/or fails to enable the full breadth of the claims, the specification provides inadequate support for the claims under 35 U.S.C. 112(a). See MPEP 2161.01.
The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Problems satisfying the written description requirement often occur when claim language is generic or functional, or both. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, i.e., an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. Similarly, the written description requirement is not satisfied when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, simply restating the functions recited in the claims is not necessarily sufficient. The algorithm or steps/procedure taken to perform the functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. For computer-implemented inventions, the determination of the sufficiency of 
To satisfy the enablement requirement of 35 U.S.C. 112(a), the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover all devices or structures that perform the recited function. Applicants who present such broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification. See MPEP 2161.01, section III.
Where the specification discloses a complex computer system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. The enablement requirement is not satisfied if (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program. Further, the enablement requirement is not satisfied by a cursory explanation of flow diagrams or a bare group of program listings absent a detailed explanation of how the program’s steps are specifically interrelated with the operative structural elements of the required computer system. When the claims are directed to a computer-implemented method, the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular apparatus (e.g. a special purpose processor with special purpose programming), then the application must provide a sufficient disclosure of that apparatus if such is not already available. See MPEP 2164.06(c).
As explained above, the claimed processor configured by software to execute an algorithm coupled with the claimed functions recited in claims 1-12 and 19-24 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.

Specifically, the applicant’s disclosure:
Provides only a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-64. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations, including the functions of determining aircraft speed (see claim 1), determining an aircraft speed adjustment to meet a RTA (see claim 1, 11 and 19), determining an aircraft speed profile required along a given flight plan containing one or more speed constraints and a RTA (see claim 1), operating the aircraft to accomplish the RTA at the waypoint and at the desired speed (see claim 1), and operating the aircraft in accordance with the determined aircraft speed and speed profile while executing the flight plan (see claims 11 and 19).
Describes only an exemplary climb scenario as illustrative of continuous RTA ECON speed management between speed constraints, which determines the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed continuous RTA ECON speed management between speed constraints (see claims 1, 11 and 19).
Illustrates and provides only a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed 
Provides only a broad overview of the use of proactive deceleration. See Fig. 7; col. 6, ll. 45-52. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for implementing the desired use of proactive deceleration (see claims 1, 11 and 19).
Similarly, the disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed functions recited in dependent claims 2-10, 12 and 20-24.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor configured 
When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or the desired result is achieved. For computer-implemented inventions, it is not sufficient to merely refer to a general purpose computer or microprocessor. The disclosure must describe each component of the computer-based system and also describe the specific functions of each component. Further, the disclosure must describe the software in detail by setting forth the specific algorithm, i.e., the specific steps or flowcharts, defined by the software and executed by the processor to perform the claimed functions, providing sufficient detail such that POSITA (a) can reasonably conclude that the inventor invented the claimed subject matter, and (b) is enabled to make and/or use the invention. Such a disclosure is not provided with respect to the above-discussed limitations of claims 1-12 and 19-24.
Due to the failure to sufficiently disclose the required structure, claims 1-12 and 19-24 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.

GROUND 4: Claims 13-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As explained above, the claimed processor configured by software in a memory device for repeatedly executing an algorithm coupled with the claimed functions recited in claims 13-18 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor configured by software in a memory device 
Specifically, the applicant’s disclosure:
Provides only a simplified representation and explanation of a system/algorithm for determining and applying a speed adjustment to an aircraft based upon a computed estimated time of arrival (ETA) and an inputted required time of arrival (RTA). See Fig. 1; col. 4, ll. 37-64. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing each of the claimed functions/operations, determining an aircraft speed adjustment to meet a RTA (see claim 13), calculating a first estimated speed adjustment to reach the waypoint at the required time of arrival via a required time of arrival solver (see claim 13), computing in real time a time difference between an estimated time of arrival at the first estimated speed and the required time of arrival via a trajectory predictor (see claim 13), and determining a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint via a speed profile generator (see claim 13).
Describes only an exemplary climb scenario as illustrative of continuous RTA ECON speed management between speed constraints, which determines the speeds required along the flight trajectory (i.e., the speed profile) in order to satisfy the inputted RTA time constraint without violating speed restrictions (i.e., AT, AT OR ABOVE and/or AT OR BELOW speed restrictions). See Fig. 2; col. 4, l. 65 to col. 5, l. 45. However, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed continuous RTA ECON speed management between speed constraints (see claim 13).
Illustrates and provides only a simplified explanation of the use of (a) a positive speed pad (PadPos) to increase the lower limit of an AT OR ABOVE speed 
Provides only a broad overview of the use of proactive deceleration. See Fig. 7; col. 6, ll. 45-52. Thus, only a desired/intended outcome is disclosed. The disclosure does not set forth an algorithm defined as a finite sequence of steps for implementing the desired use of proactive deceleration (see claim 13).
Similarly, the disclosure does not set forth an algorithm defined as a finite sequence of steps for accomplishing the claimed functions recited in dependent claims 14-18.
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor configured by software in a memory device for repeatedly executing an algorithm, i.e., the generic placeholder, and that performs the claimed functions.
When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or the desired result is achieved. For computer-implemented inventions, it is not sufficient to merely refer to a general purpose computer or microprocessor. The disclosure must describe each component of the computer-based system and also describe the specific functions of each component. Further, the disclosure must describe the software in detail by setting forth the specific algorithm, i.e., the specific steps or flowcharts, defined by the software and executed by the processor to perform the claimed functions, providing sufficient detail such that POSITA (a) can reasonably conclude that the inventor invented the claimed subject matter, and (b) is enabled to make and/or use the invention. Such a disclosure is not provided with respect to the above-discussed limitations of claims 13-18.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 5: Claims 1-12 and 19-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As explained above, the claimed processor configured by software to execute an algorithm coupled with the claimed functions recited in claims 1-12 and 19-24 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder, but fails to describe the particular algorithm(s) required to transform a general purpose processor into a special purpose processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder, and that performs the claimed functions.
Due to the failure to sufficiently disclose the required structure, claims 1-12 and 19-24 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.
Claims 1-12, 21, 23 and 24 are also indefinite for the following reasons:
In claim 1, the recitation “to determine aircraft speed and to execute an algorithm to determine an aircraft speed adjustment to meet a required 
In claim 1, the recitation “to determine aircraft speed and to execute an algorithm to determine an aircraft speed adjustment to meet a required time of arrival (RTA), an aircraft speed and speed profile required along a given flight plan containing one or more speed constraints…” (ll. 3-6) is indefinite because it first recites “to determine an aircraft speed adjustment to meet a required time of arrival (RTA)” (ll. 4-5) and then goes on to recite “to determine…an aircraft speed and speed profile required along a given flight plan containing one or more speed constraints…” (ll. 4-6). It is unclear how the determined aircraft speed adjustment to meet a RTA relates to the determined aircraft speed and speed profile required along a given flight plan.
In claim 1, the recitation “wherein determining the speed profile comprises…” (ll. 8-9) is indefinite because it only refers back to the claimed function “to determine an aircraft speed adjustment to meet a required time of arrival (RTA)” (ll. 4-5), but fails to refer back to the claimed function “to determine an aircraft speed adjustment to meet a required time of arrival (RTA)” (ll. 4-5). Thus, the claim fails to provide any clear definition of what is involved in the claimed function “to determine an aircraft speed adjustment to meet a required time of arrival (RTA)”.
In claim 1, the term “the speed pad for the AT OR ABOVE speed constraint (PadPos) and for the AT OR BELOW speed constraint (PadNeg)” (ll. 13-14) lacks proper antecedent basis. Further, it is unclear how the speed pad(s) referred to at ll. 13-14 relate to the positive and negative speed pads introduced at ll. 10-12. Still further, ll. 13-14 refer to 
Claim 1 is indefinite because lines 10-21 limit the scope of the claim to the application of positive and negative speed pads and a speed pad difference, but lines 22-28 call for “at least one or more of” additional limitations, one of which is defined as “padding of an AT speed constraint and an AT OR ABOVE speed constraint” (l. 25). This claim construction inaccurately suggests that the speed padding recited as an additional and optional element in line 25 is somehow distinct from the application of speed pads explicitly required by lines 10-21.
Claim 1 is indefinite because the use of two division symbols “/” (ll. 14 and 15) in a mathematical relationship, with one such symbol followed by another absent the use of parentheses, creates confusion as to the nature of the mathematical relationship. For example, the mathematical relationship “100 / 2 / 5” should be interpreted to mean (100÷2)÷5 = 10, or it could be interpreted to mean
[AltContent: textbox (2
5)][AltContent: textbox (= 250.)]    100


It appears that “PadPos*dV(i) / 2 / PadNom” (l. 18) should read “(PadPos●dV(i))/(2●PadNom)”, and it appears that “(2*PadNom – PadNeg)*dV(i) /2/ PadNom” (ll. 19-20) should read “((2*PadNom – PadNeg)*dV(i))/(2●PadNom)”.
 Claim 1 is indefinite because it defines the function “PadDiv(i)” as “a speed pad (PadDiv(i)) in an area (i) where an AT OR ABOVE speed constraint and an AT OR BELOW speed constraint difference (dV(i)) is less than twice a nominal speed pad (2*PadNom)” (ll. 14-17), but later defines the function PadDiv(i) as “Else PadDiv(i) = dV(i) /2” (l. 21) when neither of the conditions “PadPos < PadNom” (l. 18) and “PadNeg < PadNom” (l. 19) is satisfied. If neither of the conditions “PadPos < PadNom” and “PadNeg < PadNom” is satisfied, then both PadPos and PadNeg are greater than or equal to PadNom. When PadPos and PadNeg 
In claim 1, the term “the determined aircraft speed” (l. 29) is indefinite because claim 1 first recites “to determine aircraft speed” (l. 3) and then goes on to recite “to determine…an aircraft speed and speed profile” (ll. 4-5). It is unclear which of the determined aircraft speeds are referred to by the term used at l. 29.
Claim 5 is indefinite because it recites “further comprising: maintaining a continuous RTA ECON speed to keep a speed in a speed profile as close as possible to a minimal fuel cost based RTA ECON speed that satisfies a time constraint” (ll. 1-4), but claim 1 already recites “maintaining continuous RTA ECON speed management between speed constraints” (ll. 23-24). It is unclear what “further” limitation is introduced by lines 1-4 of claim 5, and it is unclear how the step of maintaining a continuous RTA ECON speed of claim 5 relates to the previous RTA ECON speed management of claim 1. Further, as shown in Fig. 2, the “speed profile” is not a “continuous” speed. Rather, the speed profile includes plural speeds. Further, the specification describes RTA ECON speed management between speed constraints whereas claim 5 recites continuous RTA ECON speed with respect to a “speed profile”.
In claim 5, the phrase “a speed in a speed profile” (ll. 2-3) is indefinite because it is unclear how this recited “speed in a speed profile” relates to the “aircraft speed and speed profile” recited in claim 1 (see l. 5).
Claim 5 is indefinite because it recites “determining beginnings and ends of speed changes such that AT, AT OR ABOVE, and AT OR BELOW speed constraints are satisfied” (ll. 5-6), which is inconsistent with the 
In claim 5, the term “AT, AT OR ABOVE, and AT OR BELOW speed constraints” (ll. 5-6) is indefinite because it is inconsistent with ll. 7 and 12 of claim 1, which refer to “components of speed constraints”.
Claim 6 is indefinite because it recites “further comprising adding a speed pad to an AT speed constraint or an AT or ABOVE speed constraint” (ll. 1-2), but claim 1 already requires the application of positive and negative speed pads “where both an AT OR BELOW and an AT OR ABOVE component of speed constraints apply” (ll. 10-12) as well as “padding of an AT speed constraint and an AT OR ABOVE speed constraint” (l. 25). It is unclear what “further” limitation is introduced by claim 6, and it is unclear how the speed padding of claim 6 relates to the previous speed padding of claim 1.
Claim 7 is indefinite because it recites “further comprising: applying the positive speed pad to…AT or ABOVE speed constraints…and applying the negative speed pad to…AT OR BELOW speed constraints…” (ll. 1-7), but claim 1 already requires the application of positive and negative speed pads “where both an AT OR BELOW and an AT OR ABOVE component of speed constraints apply” (ll. 10-12) as well as “padding of an AT speed constraint and an AT OR ABOVE speed constraint” (l. 25). It is unclear what “further” limitation is introduced by claim 7, and it is unclear how the speed padding of claim 7 relates to the previous speed padding of claim 1.
In claim 7, the terms “an AT OR ABOVE component of AT…speed constraints” (ll. 2-3; emphasis added) and “an AT OR BELOW component of AT…speed constraints” (ll. 5-6; emphasis added) are indefinite because it is unclear what is meant by the qualifier “of AT”. Further, how can an “AT” speed constraint have “an AT or ABOVE component” or “an AT OR BELOW
In claim 7, the singular terms “the AT OR ABOVE component…” (ll. 2-3 and 4-5) and “the AT OR BELOW component…” (ll. 6-7 and 8-9) are inconsistent with previous claim 1. Claim 1 does not limit these components to respective singular components; rather, claim 1 broadly recites plural “AT or BELOW and…AT OR ABOVE components” (l. 8). 
Claim 9 is indefinite because it recites “anticipating a determined proactive deceleration to a next speed constraint speed…”, which is inconsistent with the specification. The specification makes no mention of the recited step of “anticipating” the proactive deceleration “to a next speed constraint speed”. Further, the limitation of claim 9 appears to be hypothetical in nature, rather than positively reciting a claim limitation. Still further, it is unclear how the limitation of claim 9 relates to the function of “decelerating proactively” recited in claim 1 (see l. 26).
Claim 10 is indefinite because it recites “anticipating the determined proactive deceleration further uses an anticipated speed pad reduction”, which is inconsistent with the specification. The specification makes no mention of the recited use of “an anticipated speed pad reduction”. Further, the limitation of claim 9 appears to be hypothetical in nature, rather than positively reciting a claim limitation. Still further, it is unclear how the limitation of claim 10 relates to the function of “decelerating proactively” recited in claim 1 (see l. 26).
Claim 11 is indefinite because the term “an AT OR BELOW speed constraints” (ll. 14-15) combines the singular term “an” with the plural term “constraints”. Further, this term is inconsistent with the prior introduction of “an AT OR ABOVE component and an AT OR BELOW component of a speed constraint” (ll. 5-6), i.e., ll. 5-6 refer to plural components of a singular speed constraint whereas ll. 14-15 refer to plural speed constraints.
Claim 11 is indefinite because it introduces the term “a RTA speed” (l. 10), refers to “the RTA speed” (l. 13), and then re-introduces the term “a RTA speed” (l. 18). It is unclear how there can be more than one RTA 
Claim 11 is indefinite because it recites “activating…a proactive deceleration of the aircraft as the aircraft approaches a deceleration segment…” (ll. 18-19). It is unclear how aircraft deceleration can be activated “as the aircraft approaches a deceleration segment”. This implies that the aircraft begins to undergo proactive deceleration prior to the aircraft reaching a (flight) segment in which it undergoes deceleration. But how can the aircraft begin to undergo deceleration prior to it undergoing deceleration?
Claim 11 is indefinite because the term “an AT or AT OR BELOW speed constraint” (ll. 19-20) is inconsistent with the prior introduction of “an AT OR ABOVE component and an AT OR BELOW component of a speed constraint” (ll. 5-6), i.e., ll. 5-6 refer to plural components of a singular speed constraint whereas ll. 19-20 refer to alternative speed constraints.
Claim 12 is indefinite because it recites “maintaining a continuous RTA ECON speed to keep a speed in a speed profile as close as possible to a minimum fuel expenditure based RTA ECON speed that satisfies a time constraint” (ll. 2-4). As shown in Fig. 2, the “speed profile” is not a “continuous” speed. Rather, the speed profile includes plural speeds. Further, the specification describes RTA ECON speed management between speed constraints whereas claim 12 recites continuous RTA ECON speed with respect to a “speed profile”.
Claim 12 is indefinite because it recites “determining beginnings and ends of speed changes such that AT, AT OR ABOVE, and AT OR BELOW speed constraints are satisfied” (ll. 5-6), which is inconsistent with the specification. The specification makes no mention of the recited step of “determining beginnings and ends of speed changes…”.
In claim 12, the term “AT, AT OR ABOVE, and AT OR BELOW speed constraints” (ll. 5-6) is indefinite because it is inconsistent with ll. 5-6 and 
Claim 21 is indefinite because the term “an AT OR BELOW speed constraints” (l. 2) combines the singular term “an” with the plural term “constraints”. Further, this term is inconsistent with the prior introduction of “an AT OR ABOVE component and an AT OR BELOW component of a speed constraint” in claim 19 (ll. 5-6), i.e., ll. 5-6 of claim 19 refer to plural components of a singular speed constraint whereas claim 21 refers to plural speed constraints.
Claim 23 is indefinite because it recites “activating…a proactive deceleration of the aircraft as the aircraft approaches a deceleration segment…”. It is unclear how aircraft deceleration can be activated “as the aircraft approaches a deceleration segment”. This implies that the aircraft begins to undergo proactive deceleration prior to the aircraft reaching a (flight) segment in which it undergoes deceleration. But how can the aircraft begin to undergo deceleration prior to it undergoing deceleration?
Claim 23 is indefinite because the term “an AT or AT OR BELOW speed constraint” (l. 3) is inconsistent with the prior introduction of “an AT OR ABOVE component and an AT OR BELOW component of a speed constraint” in claim 19 (ll. 5-6), i.e., ll. 5-6 of claim 19 refer to plural components of a singular speed constraint whereas claim 23 refers to alternative speed constraints.
Claim 24 is indefinite because it recites “maintaining a continuous RTA ECON speed to keep a speed in a speed profile as close as possible to a minimum fuel expenditure based RTA ECON speed that satisfies a time constraint” (ll. 2-4). As shown in Fig. 2, the “speed profile” is not a “continuous” speed. Rather, the speed profile includes plural speeds. Further, the specification describes RTA ECON speed management between speed constraints whereas claim 24 recites continuous RTA ECON speed with respect to a “speed profile”.
Claim 24 is indefinite because it recites “determining beginnings and ends of speed changes such that AT, AT OR ABOVE, and AT OR BELOW speed constraints are satisfied” (ll. 5-6), which is inconsistent with the specification. The specification makes no mention of the recited step of “determining beginnings and ends of speed changes…”.
In claim 24, the term “AT, AT OR ABOVE, and AT OR BELOW speed constraints” (ll. 5-6) is indefinite because it is inconsistent with ll. 5-6 and 9-11 of claim 19, which refer to plural components of a singular speed constraint.

GROUND 7: Claims 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As explained above, the claimed processor configured by software in a memory device for repeatedly executing an algorithm coupled with the claimed functions recited in claims 13-18 invokes 35 U.S.C. 112(f), i.e., the means-plus-function exception to the BRI standard.
As also explained above, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor configured by software in a memory device for repeatedly executing an algorithm, i.e., the generic placeholder, but fails to describe the particular algorithm(s) required to transform a general purpose processor into a special purpose processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose processor, and the special computer programming executed by the processor) that corresponds to the claimed processor configured by software in a memory device for repeatedly executing an algorithm, i.e., the generic placeholder, and that performs the claimed functions.
Due to the failure to sufficiently disclose the required structure, claims 13-18 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.
Claims 13-18 are also indefinite for the following reasons:
In claim 13, the term “the first estimated speed” (ll. 9-10 and 21) lacks proper antecedent basis. Further, this term is inconsistent with the previous recitation of “a first estimated speed adjustment” (l. 7).
Claim 13 is indefinite because it recites that the claimed processor is configured to “compute in real time a time difference between an estimated time of arrival at the first estimated speed and the required time of arrival via a trajectory predictor; and determine a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint via a speed profile generator “ll. 9-12). This subject matter is inconsistent with the specification. Specifically, col. 4, ll. 39-40 states that the trajectory predictor 102 computes the ETA, but claim 13 recites that a trajectory predictor is used to compute a time difference between an ETA at the first estimated speed and the RTA. Further, col. 4, ll. 41-44 states that a speed adjustment parameter, determined from the ETA and ETA partial derivatives, and the speed adjustment, is applied by the speed profile generator 106. However, claim 13 recites that a speed profile generator is used to determine a speed correction for a flight segment having one of an AT speed constraint or an AT OR ABOVE speed constraint.
Claim 13 is indefinite because it is unclear how the term “a speed correction” (l. 11) relates to the term “a first estimated speed adjustment” (l. 7). Is the recited “speed correction” distinct from the recited “speed adjustment”, as the claim language implies, or are these term interrelated in some way?
Claim 13 is indefinite because it is unclear how the term “an AT or ABOVE speed constraint” (l. 16) relates to the previous term “an AT OR ABOVE speed constraint” (l. 12). Are these the same speed constraint?
Claim 16 is indefinite because it recites “determine the starts and ends of speed changes such that AT, AT OR ABOVE, and AT OR BELOW speed constraints are satisfied” (ll. 6-7), which is inconsistent with the specification. The specification makes no mention of the recited step of “determining the starts and ends of speed changes…”.
Claim 17 is indefinite because it recites that the claimed processor is “further configured to: apply a positive speed pad to an AT or ABOVE 
In claim 17, the phrase “ to an AT OR BELOW constraint to a second flight segment” (ll. 6-7) is indefinite because it does not conform to proper grammar/usage. Further, “second flight segment” is indefinite because the claim does not previously recite a “first” flight segment. 
Claim 18 is indefinite because the term “the speed pads for an AT OR ABOVE speed constraint (PadPos) and for an AT OR BELOW speed constraint (PadNeg)” (ll. 3-4) lacks proper antecedent basis. Note that prior claim 13 does not recite plural “speed pads” and also does not recite a speed pad for an “AT OR BELOW speed constraint (PadNeg)”.
Claim 18 is indefinite because it is unclear how the term “an AT OR ABOVE speed constraint” (l. 3) relates to the term “an AT OR ABOVE speed constraint” recited in claim 13 (see l. 16). Are these the same “AT OR ABOVE speed constraint”, or different constraints?
Claim 18 is indefinite because it is unclear whether the term “the AT OR ABOVE speed constraint” (l. 5) refers to the “AT OR ABOVE speed constraint” introduced in claim 18 (see l. 3) or the “AT OR ABOVE speed constraint” introduced in claim 13 (see l. 16).
Claim 18 is indefinite because the term “the AT OR BELOW speed constraint difference (dV(i))” (ll. 5-6) lacks proper antecedent basis.
Claim 18 is indefinite because the use of two division symbols “/” (ll. 8 and 9) in a mathematical relationship, with one such symbol followed by another absent the use of parentheses, creates confusion as to the nature of the mathematical relationship. See the further explanation above with ●dV(i))/(2●PadNom)”, and it appears that “(2*PadNom – PadNeg)*dV(i) /2/ PadNom” (ll. 9-10) should read “((2*PadNom – PadNeg)*dV(i))/(2●PadNom)”.
Claim 18 is indefinite because it defines the function “PadDiv(i)” as “a speed pad (PadDiv(i)) in an area (i) where the AT OR ABOVE speed constraint and the AT OR BELOW speed constraint difference (dV(i)) is less than twice a nominal speed pad (2*PadNom)” (ll. 4-6), but later defines the function PadDiv(i) as “Else PadDiv(i) = dV(i) /2” (l. 11) when neither of the conditions “PadPos < PadNom” (l. 8) and “PadNeg < PadNom” (l. 9) is satisfied. If neither of the conditions “PadPos < PadNom” and “PadNeg < PadNom” is satisfied, then both PadPos and PadNeg are greater than or equal to PadNom. When PadPos and PadNeg are both greater than or equal to PadNom, then the difference dV cannot be “less than twice a nominal speed pad (2*PadNom)” (l. 6). Thus, the relationship defined at line 11 of claim 18 cannot be a relationship that defines “a speed pad (PadDiv(i)) in an area (i) where the AT OR ABOVE speed constraint and the AT OR BELOW speed constraint difference (dV(i)) is less than twice a nominal speed pad (2*PadNom)” (ll. 4-6).

Drawings
The drawings are objected to because:
In Fig. 1, the black box labeled by the text “RTA SOLVE” should be labeled by the text “RTA SOLVER”. See col. 4, l. 40.
In Fig. 1, the arrow labeled by the text “SPEED” should be labeled by the text “SPEED ADJUSTMENT”. See col. 4, ll. 40 and 43.
In Figs. 3 and 4, reference number “212” should be changed to “312”. See col. 6, ll. 35 and 40.
In Figs. 3 and 4, the arrow labeled by the text “PadNeg = PadNom”, that is shown in region 306 of each figure, appears to be inaccurate. These figures are described as showing speed pads PadNeg, PadPos and PadDiv. However, in region 306, a 
In black box 914 of Fig. 9, “AN AT OR BELOW SPEED CONSTRAINTS” should read “AN AT OR BELOW SPEED CONSTRAINT”.
They fail to comply with 37 CFR 1.84(p)(5) because reference numbers “1010”, “1015” and “1046” appear in Fig. 10, but these reference numbers are not mentioned in the description (i.e., the specification).

The objection to the drawings will not be held in abeyance.

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Wachenheim et al.”
US Publication No. 2009/0259351 A1

“Blanchon et al.”
US Publication No. 2010/0131125 A1

“Jackson et al.”
US Patent No. 8,406,939 B2

“Polansky et al.”
US Patent No. 8,788,189 B2

“Dacre-Wright et al.”
US Publication No. 2011/0137493 A1

“Rumbo et al.”
US Patent No. 6,507,782 B1

“Caillaud et al.”
US Publication No. 2010/0217459 A1

“Svoboda et al.”
US Publication No. 2011/0270470 A1



See the discussion of the teachings of Wachenheim et al., Blanchon et al., Jackson et al., Polansky et al., Dacre-Wright et al., Rumbo et al., Caillaud et al. and Svoboda et al. in items 40-46 (pp. 49-50) of the prior Office action mailed on September 29, 2020.


Response to Arguments
Applicant’s arguments filed on February 26, 2021 have been fully considered.

With respect to the examiner’s claim interpretation, the applicant argues that the claimed processor configured by software to execute an algorithm coupled with the claimed functions recited in claims 1-24 does not invoke 35 U.S.C. 112(f). The examiner disagrees for the reasons detailed above. 
The distinctive features of the invention arise from the special programming of a special algorithm for execution by the claimed processor, which enables the processor to perform the particular functions/operations required by the claims. The claims recite the functions/operations performed by the claimed processor configured by software to execute an algorithm based upon the functions it performs as opposed to the specific structure that performs the function(s). The claims do not set forth the specific structure that performs the claimed functions because the claims do not recite (a) any specific structural characteristics of the special purpose computer system or its special purpose processor, or (b) the specific programming (i.e., the algorithm5) required to transform a general purpose computer system having a general purpose processor into the claimed special purpose computer system utilizing a special purpose processor for performing the claimed functions. 
Therefore, the claimed processor configured by software to execute an algorithm is a generic placeholder for (a) a special purpose processor for executing a special algorithm defined by special computer programming, and (b) the special programming (i.e., software) defining the special algorithm executed by the claimed processor in order to perform the particular functions claimed. The generic placeholder is not modified by sufficiently definite structure for achieving the specified functions.

With respect to the examiner’s claim interpretation, and the rejections under 35 USC 112(a) and (b) due to the failure to sufficiently disclose the required structure, the applicant argues that the disclosure (a) describes the required algorithm for determining an aircraft speed 
As explained above, an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. In this case, the applicant’s original disclosure describes at least some of the functions to be performed by the claimed processor configured by software to execute an algorithm, i.e., the generic placeholder, but fails to describe the particular algorithm—the specific finite sequence of steps—required to transform a general purpose processor into a special purpose processor for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes with a broad overview of the system/algorithm required, but the disclosure does not set forth a detailed description of the required system and also does not set forth a detailed description of an algorithm defined as a finite sequence of steps for accomplishing the claimed functions/operations. Thus, the disclosure fails to sufficiently disclose the required means for achieving the desired/intended outcomes. 
Further, the rejections cannot be overcome by merely arguing that the disclosure describes the required algorithm for determining an aircraft speed adjustment and that the disclosure describes the usage of padded airspeed when implementing the disclosed algorithm. The claims require multiple functions/operations performed by the claimed processor, i.e., functions/operations other than determining an aircraft speed adjustment and using padded airspeed. However, the disclosure fails to set forth a specific algorithm(s) for performing each of the claimed functions/operations.

With respect to the rejections under 35 USC 101, the applicant argues that the claims, as amended, recite a practical application for the alleged abstract idea. The examiner disagrees for the reasons detailed above.
The judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with an additional generic computer element(s), i.e., the “processor” of claims 1, 11, 13 and 19, and the “memory device” and “display” of claim 13. The claimed processor only executes software (special programming) stored in and retrieved from the memory device, and the claimed display only outputs data computed by the processor. Thus, the generically recited computer element(s) does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. Further, while the 
	With respect to the claimed functions of “operating the aircraft…” added to claims 1, 11, 19, such functions are performed by the claimed processor executing software in a conventional manner. Further, these functions can be performed in the human mind and carried out by a human being. Thus, as already noted, the claimed invention amounts to simply implementing the abstract idea on a computer.
	With respect to the “system in an aircraft…during flight” language recited in the preamble of claim 13, and the “…during the flight” limitation recited in the body of claim 13, these limitations merely relate the claimed invention to an intended use. Further, the claimed system is limited to the determination and use of mathematical concepts that can be performed in the human mind and carried out by a human being, i.e., a human being can perform the necessary calculations for use in the operation of an aircraft by the human being. 
	With respect to claim 13, the recited “display” of computed data constitutes insignificant extra-solution activity since such a function is well-understood and conventional in the art of computer systems.

With respect to the rejections under 35 USC 112(b), the applicant argues that the claims, as amended, are definite. The examiner disagrees for the reasons detailed above.
With respect to claims 1 and 18, the applicant argues that the use of two division symbols “/” in a mathematical relationship, with one such symbol followed by another absent the use of parentheses, does not create confusion as to the nature of the mathematical relationship. In support, applicant cites https://en.wikipedia.org/wiki/Order_of_operations. This argument fails because the cited Wikipedia article supports the examiner’s position. Note the explanation in the following excerpt from the Wikipedia article, which uses the term “ambiguity”, the phrase “not universally accepted”, and the term “ambiguous”:

    PNG
    media_image2.png
    271
    781
    media_image2.png
    Greyscale


With respect to the objections to the specification, the applicant argues that the use of two division symbols “/” in a mathematical relationship, with one such symbol followed by another absent the use of parentheses, does not create confusion as to the nature of the mathematical relationship. This argument is addressed above.

With respect to the objections to the drawings, the applicant argues that the proposed replacement drawing sheets fully address the drawing objections. This argument is not persuasive for the reasons given above.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).  

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail6 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450


By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /rds/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the Reissue Patent Application Transmittal filed on April 17, 2019.
        2 Unless otherwise indicated, citations are to Patent No. 9,625,261 B2 with corresponding disclosure found in the original disclosure of Application No. 14/477,476 from which Patent No. 9,625,261 B2 issued.
        3 The disclosure defines “ECON speed” as “the speed at which the minimum cost is obtained considering both fuel and time, whose ratio is defined by a cost index entered by the pilot” (col. 4, ll. 11-13).
        4 As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. 
        5 As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. 
        6 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.